Citation Nr: 0739225	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-16 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a disability manifested 
by hypoglycemia, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1977 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

A disability manifested by hypoglycemia was not manifest 
during service, and is not otherwise attributable to service, 
to include exposure to herbicides including Agent Orange, 
during service.


CONCLUSION OF LAW

A disability manifested by hypoglycemia was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for hypoglycemia.  The Board notes 
that the veteran's claim was received in February 2004.  In 
March 2004, prior to its adjudication of this claim, the RO 
provided notice to the claimant regarding the VA's duty to 
notify and to assist.  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  Specifically, the VCAA 
notification instructed the claimant to provide any relevant 
evidence in the claimant's possession.  See Pelegrini II.  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; (3) informed the claimant about the information 
and evidence that the claimant is expected to provide; and 
(4) requested that the claimant provide any evidence in his 
possession that pertains to the claims.  See Pelegrini II.  
Thus, the Board finds that the content and timing of the 
March 2004 notice comports with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield v. Nicholson, No. 2007-7130, 2007 WL 2694606 
(Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that 
a VA examination is not necessary to determine whether the 
veteran has hypoglycemia, and if so, if his hypoglycemia is 
related to his period of honorable service, as the standards 
of the Court's recent decision in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), have not been met.  Under McLendon, VA 
must provide a medical examination in a service connection 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

However, the record does not contain an indication that the 
disability at issue or persistent or recurrent symptoms of 
the disability at issue may be associated with the veteran's 
service.  In light of this finding, the third prong of 
McLendon has not been met.  A medical nexus opinion, under 
the circumstances presented in this case, is not warranted, 
as there is no competent evidence that suggests that a 
current disability is related to the veteran's service.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


II.  Evidence and Background

The veteran filed a claim for service connection for 
hypoglycemia, as secondary to herbicide exposure, in February 
2004.  In his claim, the veteran stated that he "may have 
been exposed to Agent Orange while in Korea while attached to 
Brigade Service Support Group 9, during operation 'TEAM 
SPIRIT 80.'  I do not know this for a fact however."  He 
went on to note that his hypoglycemia may be attributable to 
natural causes.

The veteran's claim was denied in a May 2004 rating decision.  
According to the RO, the veteran's service records were 
negative for any treatments, complaints, or a diagnosis of 
any chronic condition manifested by hypoglycemia, which is a 
laboratory finding and not a disabling condition without a 
clinical diagnosis of the condition causing hypoglycemia.  
Further, the RO noted that the veteran has not submitted any 
evidence of herbicide exposure, and that VA has only conceded 
exposure to Agent Orange for Vietnam Era veterans who served 
in the country of Vietnam.  

An April 2005 SOC continued the veteran's denial, noting that 
the record is silent for a diagnosis of diabetes mellitus 
Type II, contrary to the veteran's December 2004 notice of 
disagreement (NOD).

In the veteran's April 2005 formal appeal, he reiterated that 
his presence in South Korea, during his period of duty, 
should qualify him for an Agent Orange presumption.  The 
veteran asserted repeatedly that Agent Orange was in South 
Korea while he was there, and that it may or may not have 
directly or indirectly caused hypoglycemia.  Admitting that 
he was unable to provide evidence that he may or may not have 
been exposed to herbicides during his tour of duty, he 
expressed doubt that any veteran would be able to do so.

The veteran also referred to two private diagnoses of 
hypoglycemia, both provided by his private physician.  In 
July 1996, Dr. R.W.D., M.D., noted that the veteran had been 
diagnosed and treated for hypoglycemia since August 1993.  In 
a July 2004 letter, the same physician reported that the 
veteran had been diagnosed and treated for hypoglycemia.

In a September 2005 SSOC, service connection for hypoglycemia 
was denied once again, as the statements from the veteran's 
private physician failed to link the veteran's hypoglycemia 
with herbicide exposure.

Although the veteran initially requested a Board hearing, he 
waived his hearing request in a March 2007 statement.


III. Law and Regulations

A. Agent Orange Presumption

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307.  The following diseases are deemed associated with 
herbicide exposure, under VA law: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) and diabetes mellitus (Type 2).  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  The Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449 (1996).

The Federal Circuit, however, has determined that an 
appellant is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).


B. Direct Service Connection

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  
C.  Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.


IV. Discussion and Analysis

Concerning the claim of service connection on the basis of 
the legal presumption of exposure to herbicides, the law is 
clear that only those disabilities listed in 38 C.F.R. § 
3.309(e) will be considered to have been incurred in service.  
It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure. "  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.  The presumption 
of service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition other than those for which the 
Secretary has specifically determined that a presumption of 
service connection is warranted.  See National Academy of 
Sciences report, "Veterans and Agent Orange: Update 1996," 
dated March 14, 1996.  Therefore, although the veteran has a 
diagnosis of hypoglycemia, that condition is not an 
enumerated presumptive disorder.  Further, the veteran has 
not been diagnosed with diabetes mellitus Type II.  Finally, 
the veteran was not in the Republic of Vietnam during the 
Vietnam era, so exposure to Agent Orange is not presumed 
under the above-referenced provisions of law.

Regarding the issue of direct service connection, the Board 
notes that the veteran's service medical records are negative 
for any findings of hypoglycemia or of a diagnosis of a 
disability manifested by hypoglycemia.  Further, the veteran 
has not presented any competent medical evidence that 
causally links a disorder manifested by hypoglycemia to 
exposure to Agent Orange, or any other herbicide, while in 
service including his service in Korea.  Combee v. Brown, 
supra.  In short, there is simply no medical evidence of 
record supporting a causal connection between the veteran's 
exposure to herbicides during service and a disability 
manifested by hypoglycemia.

The Board has considered the veteran's assertions that his 
hypoglycemia is a result of exposure to Agent Orange in 
service.  Although the record does not include evidence of 
exposure to herbicides while in South Korea, the veteran has 
asserted that he was told that Agent Orange was present in 
Korea while he was stationed there and a causal link may 
therefore exist between his hypoglycemia and exposure to 
herbicides.  However, as a layperson, neither the veteran, 
nor his representative, is competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus); see also 38 
C.F.R. § 3.159 (a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  In the case, the 
veteran has not been diagnosed with diabetes mellitus Type 
II, or any other presumptive Agent Orange condition.  Thus, 
the Board cannot grant service connection for a disability 
manifested by hypoglycemia based on his statements alone.

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of service connection for a disability 
manifested by hypoglycemia.  As there is no competent medical 
evidence of record suggesting a connection between any in-
service exposure to herbicides and the veteran's 
hypoglycemia, and no evidence of any manifestations or 
symptoms attributable to hypoglycemia during service or until 
many years after his discharge from service, the Board finds 
no basis to grant service connection.  In reaching this 
conclusion, the Board acknowledges that the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in this case.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  




ORDER

Entitlement to service connection for a disability manifested 
by hypoglycemia is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


